        Case 3:15-cv-01857-SI      Document 211   Filed 02/15/19   Page 1 of 4




DOVEL & LUNER, LLP
Simon Franzini, Cal. Bar #287631*
simon@dovel.com
Gregory S. Dovel, Cal. Bar #135387*
greg@dovel.com
Jonas Jacobson, Cal. Bar #269912*
jonas@dovel.com
201 Santa Monica Blvd., Suite 600
Santa Monica, California 90401
Tel: (310) 656-7066
Fax: (310) 656-7069

(additional counsel listed on next page)



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON

 LORI WAKEFIELD, individually and No. 3:15-cv-01857-SI
 on behalf of a class of others similarly
 situated,                                Joint status report

                    Plaintiff,

                  v.

 VISALUS, INC.,
 a Nevada corporation,

                    Defendant.
        Case 3:15-cv-01857-SI     Document 211   Filed 02/15/19     Page 2 of 4




EDELSON PC                                MILLER NASH GRAHAM & DUNN LLP
Rafey S. Balabanian, ILB #6285687*        Joshua M. Sasaki, P.C., OSB No. 964182
rbalabanian@edelson.com                   josh.sasaki@millernash.com
Eve-Lynn J. Rapp, ILB #6300632*           Nicholas H. Pyle, OSB No. 165175
erapp@edelson.com                         Nicholas.pyle@millernash.com
Lily E. Hough, SBN #315277*               3400 U.S. Bancorp Tower
lhough@edelson.com                        111 S.W. Fifth Avenue
123 Townsend Street, Suite 100            Portland, Oregon 97204
San Francisco, California 94107           Tel: (503) 224-5858
Tel: (415) 212-9300                       Fax: (503) 224-0155
Fax: (415) 373-9435
                                          QUARLES & BRADY LLP
FORUM LAW GROUP                           John M. O’Neal*
Scott F. Kocher, OSB #015088              john.oneal@quarles.com
Stephen J. Voorhees, OSB #150595          Zachary S. Foster*
811 S.W. Naito Parkway, Suite 420         zachary.foster@quarles.com
Portland, Oregon 97204                    2 N. Central Ave.
Tel/Fax: (503) 445-2120                   One Renaissance Square
                                          Phoenix, AZ 85004
* admitted pro hac vice                   Tel: (602) 229-5200
                                          Fax: (602) 229-5690
Attorneys for Plaintiff Wakefield and
the Certified Class                       * admitted pro hac vice

                                          Attorneys for Defendant ViSalus, Inc.
           Case 3:15-cv-01857-SI     Document 211     Filed 02/15/19    Page 3 of 4




         The parties have met and conferred regarding their pretrial disclosures but have

unresolved disputes regarding exhibits, substantive deposition testimony designations,

proposed voir dire questions, and proposed jury instructions and verdict forms. In

addition, both sides have brought opposed motions in limine. The parties’ most recent

pretrial documents identify the disputes that remain outstanding.



Date: February 15, 2019                           Respectfully submitted,

                                                  By: /s/ Simon Franzini

                                                  DOVEL & LUNER, LLP
                                                  Simon Franzini, Cal. Bar #287631*
                                                  simon@dovel.com
                                                  Gregory S. Dovel, Cal. Bar #135387*
                                                  greg@dovel.com
                                                  Jonas Jacobson, Cal. Bar #269912*
                                                  jonas@dovel.com
                                                  201 Santa Monica Blvd., Suite 600
                                                  Santa Monica, California 90401
                                                  Tel: (310) 656-7066
                                                  Fax: (310) 656-7069

                                                  EDELSON PC
                                                  Rafey S. Balabanian, ILB #6285687*
                                                  rbalabanian@edelson.com
                                                  Eve-Lynn J. Rapp, ILB #6300632*
                                                  erapp@edelson.com
                                                  Lily E. Hough, SBN #315277*
                                                  lhough@edelson.com
                                                  123 Townsend Street, Suite 100
                                                  San Francisco, California 94107
                                                  Tel: (415) 212-9300
                                                  Fax: (415) 373-9435

                                                  FORUM LAW GROUP
                                                  Scott F. Kocher, OSB #015088
                                                  Stephen J. Voorhees, OSB #150595
                                              1
Joint status report
           Case 3:15-cv-01857-SI   Document 211   Filed 02/15/19   Page 4 of 4




                                              811 S.W. Naito Parkway, Suite 420
                                              Portland, Oregon 97204
                                              Tel/Fax: (503) 445-2120

                                              * admitted pro hac vice

                                              Attorneys for Plaintiff Wakefield and the
                                              Certified Class

                                              By: /s/ John M. O’Neal (w/ permission)

                                              MILLER NASH GRAHAM & DUNN
                                              LLP
                                              Joshua M. Sasaki, P.C., OSB No. 964182
                                              josh.sasaki@millernash.com
                                              Nicholas H. Pyle, OSB No. 165175
                                              Nicholas.pyle@millernash.com
                                              3400 U.S. Bancorp Tower
                                              111 S.W. Fifth Avenue
                                              Portland, Oregon 97204
                                              Tel: (503) 224-5858
                                              Fax: (503) 224-0155

                                              QUARLES & BRADY LLP
                                              John M. O’Neal*
                                              john.oneal@quarles.com
                                              Zachary S. Foster*
                                              zachary.foster@quarles.com
                                              2 N. Central Ave.
                                              One Renaissance Square
                                              Phoenix, AZ 85004
                                              Tel: (602) 229-5200
                                              Fax: (602) 229-5690

                                              * admitted pro hac vice

                                              Attorneys for Defendant ViSalus, Inc.




                                          2
Joint status report
